TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-01-00311-CV



                                         Viola Wells, Appellant

                                                     v.

                     Kingsland Estates #1 Homeowner=s Association, Appellee


                     FROM THE COUNTY COURT AT LAW OF LLANO COUNTY
                     NO. 01499, HONORABLE J. P. DODGEN, JUDGE PRESIDING




                Because appellant Viola Wells has failed to file an appellant=s brief, we will dismiss this

appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b).

                The Clerk of this Court filed appellant=s notice of appeal on May 25, 2001. The clerk=s

record was filed on August 17, and the reporter=s record was filed on October 17, 2001. Accordingly,

appellant=s brief was due November 16.

                On November 6, 2001, appellant=s counsel filed a motion to withdraw along with a motion

for extension of time to file an appellant=s brief. Both motions were granted, and the deadline for filing the

appellant=s brief was extended to December 17, 2001. Appellant, however, failed to comply with this

extended deadline.

                On March 21, 2002, this Court ordered appellant to provide a reasonable explanation by

April 2 for her failure to timely file a brief and warned her that failure to provide a reasonable explanation

would result in the dismissal of this appeal for want of prosecution. To date, appellant has filed neither a
brief nor a reasonable explanation for her failure to timely file a brief. Accordingly, we dismiss the appeal

for want of prosecution on our own motion. See id. 42.3(b).




                                                  Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Prosecution

Filed: April 25, 2002

Do Not Publish




                                                     2